Exhibit 10.6

IMPERVA, INC.

NOTICE OF INDUCEMENT RESTRICTED STOCK UNIT AWARD

Imperva, Inc. (the “Company”) has granted you (“Participant”) an award of
Restricted Stock Units (“RSUs”) subject to the terms and conditions of this
Notice of Inducement Restricted Stock Unit Award (the “Notice”) and the
Inducement RSU Agreement (the Notice and the Inducement RSU Agreement,
collectively, the “Agreement”).

 

Name:   

Anthony Bettencourt

Address:   

 

Number of RSUs:   

265,000

Date of Grant:   

August 20, 2014

Vesting Commencement Date:   

November 15, 2014

Expiration Date:    The date on which settlement of all RSUs granted hereunder
occurs, with earlier expiration upon the Termination Date. Vesting Schedule:   
25% of the Shares subject to the RSU will vest on the first anniversary of the
Vesting Commencement Date with an additional 6.25% of the Shares subject to the
RSU vesting each quarter thereafter so long as Participant has not been
Terminated, subject to the terms of the Company’s Change in Control Plan.
Fractional vesting will be rounded in accordance with the Company’s standard
practices in its equity administration platform.

If the number of outstanding Shares is changed by a stock dividend,
recapitalization, stock split, reverse stock split, subdivision, combination,
reclassification or similar change in the capital structure of the Company,
without consideration, then the number of Shares subject to the RSUs shall be
proportionately adjusted, subject to any required action by the Board or the
stockholders of the Company and in compliance with applicable securities laws;
provided that fractions of a Share will not be issued.

Participant acknowledges that the vesting pursuant to this Notice is earned only
by continuing service as a Company employee, director or consultant. Participant
also understands that this Notice is subject to the terms and conditions of the
Agreement, which is incorporated herein by reference. By signing below or
electronically accepting the Agreement, Participant confirms that he has read
and agreed to the terms and conditions of this Agreement (inclusive of the
Notice). Participant has had an opportunity to obtain the advice of counsel
prior to executing the Notice and fully understands all provisions of this
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
the Agreement. Participant further agrees to notify the Company upon any change
in the residence address indicated on the Notice.

 

PARTICIPANT     IMPERVA, INC. Signature:  

 

    By:  

 

Print Name:  

 

    Its:  

 

Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

IMPERVA, INC.

INDUCEMENT RESTRICTED STOCK UNIT PLAN AND AGREEMENT

Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Notice and this Agreement.

1. Settlement. Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice.
Settlement of RSUs shall be in shares of Common Stock (“Shares”).

2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to dividends or to vote such
Shares.

3. Restrictions.

(a) Non-Transferability. The RSUs and any interest therein shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of.

(b) Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to
Participant. Dividends, if any (whether in cash or Shares), shall not be
credited to Participant until he or she has acquired Shares in the Company.
After Shares are issued to Participant, Participant will be a stockholder and
have all the rights of a stockholder with respect to such Shares, including the
right to vote and receive all dividends or other distributions made or paid with
respect to such Shares.

(c) Certificates. All certificates for Shares will be subject to such stock
transfer orders, legends and other restrictions as the Committee may deem
necessary or advisable, including restrictions under any applicable federal,
state or foreign securities law, or any rules, regulations and other
requirements of the SEC or any stock exchange or automated quotation system upon
which the Shares may be listed or quoted.

(d) Escrow. To enforce any restrictions on a Participant’s Shares, the Committee
may require Participant to deposit all certificates representing Shares,
together with stock powers or other instruments of transfer approved by the
Committee, appropriately endorsed in blank, with the Company or an agent
designated by the Company to hold in escrow until such restrictions have lapsed
or terminated, and the Committee may cause a legend or legends referencing such
restrictions to be placed on the certificates.

(e) Insider Trading Policy. Participant shall comply with any policy adopted by
the Company from time to time covering transactions in the Company’s securities
by employees, officers and/or directors of the Company

(f) Exchange and Buyout of Awards. Without prior stockholder approval, the
Committee may, with the consent of Participants, pay cash or issue new awards in
exchange for the surrender and cancellation of the RSUs, or any portion thereof.

4. Termination. If Participant’s Termination (for any reason whatsoever, whether
or not later to be found invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any), all unvested RSUs shall be forfeited to the
Company forthwith, and all rights of Participant to such RSUs shall immediately
terminate and will not be extended by any notice period (e.g., active services
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any). In case of any dispute as to whether Termination has occurred (including
whether Participant may still be considered to be providing services while on an
approved leave of absence), the Committee shall have sole discretion to
determine whether such Termination has occurred and the effective date of such
Termination.

5. Tax Obligations. Participant acknowledges that, regardless of any action
taken by the Company or, if different, Participant’s employer (the “Employer”)
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Participant’s RSUs and legally applicable to Participant (“Tax-Related Items”),
is and remains Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. Participant further acknowledges that
the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the

 

1



--------------------------------------------------------------------------------

RSUs, including, but not limited to, the grant, vesting or settlement of the
RSUs, the subsequent sale of Shares acquired pursuant to such settlement and the
receipt of any dividends and/or any dividend equivalents; and (2) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the RSUs to reduce or eliminate Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction between the Date of Grant and
the date of any relevant taxable or tax withholding event, as applicable,
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(i) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or

(ii) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on Participant’s behalf pursuant to this
authorization); or

(iii) withholding in Shares to be issued upon settlement of the RSUs,

provided, however that if Participant is a Section 16 officer of the Company
under the Exchange Act, then the Committee shall establish the method of
withholding from alternatives (i)-(iii) herein and, if the Committee does not
exercise its discretion prior to the Tax-Related Items withholding event, then
Participant shall be entitled to elect the method of withholding from the
alternatives above.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, Participant is deemed to have been issued the full number of
Shares subject to the vested RSUs, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items.

Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of this Agreement that cannot be satisfied by the
means previously described. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if Participant fails to comply
with Participant’s obligations in connection with the Tax-Related Items.

6. U.S. Tax Consequences. If Participant is a U.S. taxpayer, Participant
acknowledges that there will be tax consequences upon the vesting and/or
settlement of the RSUs or disposition of the Shares, if any, received in
connection therewith, and Participant should consult a tax adviser regarding
Participant’s tax obligations prior to such vesting, settlement or disposition.
Upon vesting of the RSUs, the Fair Market Value of the Shares subject to the
RSUs is subject to payroll taxes (e.g., FICA), and when the Shares are released
following vesting, the Fair Market Value of the Shares is subject to U.S.
federal, state and local income taxes. Upon disposition of the Shares, any
subsequent increase or decrease in value will be treated as short-term or
long-term capital gain or loss, depending on whether the Shares are held for
more than 12 months from the date of settlement. Further, an RSU may be
considered a deferral of compensation that may be subject to Section 409A of the
Code. Section 409A of the Code imposes special rules to the timing of making and
effecting certain amendments of this RSU with respect to distribution of any
deferred compensation. You should consult your personal tax advisor for more
information on the actual and potential tax consequences of this RSU.

7. Acknowledgement of Nature of the Grant. The Company and Participant agree
that the RSUs are granted under and governed by this Agreement. Participant
acknowledges receipt of the RSU prospectus, represents that Participant has
carefully read and is familiar with their provisions, and hereby accepts the
RSUs subject to all of the terms and conditions set forth in this Agreement.
Participant further acknowledges, understands and agrees that:

(a) the RSUs award is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted herein;

 

2



--------------------------------------------------------------------------------

(b) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

(c) all decisions with respect to future RSUs or other grants, if any, will be
at the sole discretion of the Company;

(d) the RSU grant shall not create a right to employment or be interpreted as
forming an employment or services contract with the Company, the Employer, its
Parent, Subsidiary or affiliate of the Company and shall not interfere with the
ability of the Company, the Employer, its Parent, Subsidiary or affiliate of the
Company, as applicable, to terminate Participant’s employment or service
relationship (if any) for any reason;

(e) Participant is voluntarily accepting the RSU grant;

(f) the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;

(g) the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(h) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from Participant’s Termination (for any reason
whatsoever whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is employed or the terms of
Participant’s employment agreement, if any), and in consideration of the grant
of the RSUs to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, its Parent,
any of its Subsidiaries, affiliates or the Employer, waives his ability, if any,
to bring any such claim, and releases the Company, its Parent, Subsidiaries and
affiliates and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
Participant shall be deemed irrevocably to have agreed not to pursue such claim
and agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claim; and

(j) unless otherwise provided by the Company in its discretion, the RSUs and the
benefits evidenced by this Agreement do not create any entitlement to have the
RSUs or any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any Corporate
Transaction affecting the Shares of the Company.

8. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
RSUs or Participant’s acquisition or sale of the underlying Shares. Participant
is hereby advised to consult with his own personal tax, legal and financial
advisors regarding the RSUs before taking any action.

9. Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Employer, the Company, its Parent, Subsidiaries
and affiliates for the exclusive purpose of implementing, administering and
managing this Agreement and Participant’s RSUs.

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares of stock or directorships held in the Company, details of all RSUs or
any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing this Agreement.

Participant understands that Data will be transferred to a designated broker or
such other stock administrator as may be selected by the Company in the future,
which is assisting the Company with the implementation, administration and
management of the RSUs and this Agreement. Participant understands that the
recipients of the

 

3



--------------------------------------------------------------------------------

Data may be located in the United States or elsewhere, and that the recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country. Participant understands that if he or
she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his
local human resources representative. Participant authorizes the Company, its
designed broker and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
RSUs to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purposes of implementing, administering and managing
Participant’s RSUs and this Agreement. Participant understands that Data will be
held only as long as is necessary to implement, administer and manage
Participant’s RSUs and this Agreement. Participant understands that if he or she
resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his consent, his employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing Participant’s consent is that the
Company would not be able to grant or maintain the RSUs. Therefore, Participant
understands that refusing or withdrawing his consent may affect Participant’s
RSUs. For more information on the consequences of Participant’s refusal to
consent or withdrawal of consent, Participant understands that he or she may
contact his local human resources representative.

10. Entire Agreement; Enforcement of Rights. This Agreement (inclusive of the
Notice) constitutes the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
issuance of the Shares hereunder are superseded. No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing and signed by the parties to this Agreement.
Participant acknowledges that a waiver by the Company of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by Participant.

11. Compliance with Laws and Regulations. Notwithstanding any other provision
hereunder, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon settlement of the RSU
prior to the completion of any registration or qualification of the Shares under
any local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the U.S. SEC or of any other governmental regulatory
body, or prior to obtaining any approval or other clearance from any local,
state, federal or foreign governmental agency, which registration, qualification
or approval the Company shall, in its absolute discretion, deem necessary or
advisable. Participant understands that the Company is under no obligation to
register or qualify the Shares with the SEC or any state or foreign securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the Shares. Further, Participant agrees that the Company
shall have unilateral authority to amend the Agreement without Participant’s
consent to the extent necessary to comply with securities or other laws
applicable to issuance of Shares.

12. Governing Law and Venue; Severability. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (a) such provision shall be excluded from this Agreement,
(b) the balance of this Agreement shall be interpreted as if such provision were
so excluded and (c) the balance of this Agreement shall be enforceable in
accordance with its terms. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. For purposes of any
action, lawsuit or other proceedings brought to enforce this Agreement, relating
to it, or arising from it, the parties hereby submit to and consent to the sole
and exclusive jurisdiction of the courts of San Mateo County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, where this grant is made and/or to be performed.

13. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to this Agreement by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to the administration of this Agreement on-line or on an electronic
system established and maintained by the Company or a third party designated by
the Company.

14. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the RSUs and on any Shares acquired upon settlement of the
RSUs, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

4



--------------------------------------------------------------------------------

15. Administration. Subject to the general purposes, terms and conditions of
this Agreement, and to the direction of the Board, the Committee will have full
power to implement and carry out this Agreement, and will have the authority to
(a) construe and interpret this Agreement, (b) prescribe, amend and rescind
rules and regulations relating to this Agreement, (c) determine the Fair Market
Value in good faith, if necessary, (d) determine whether the RSUs will be
granted singly, in combination with, in tandem with, in replacement of, or as
alternatives to, other awards or incentive or compensation plans of the Company
or any Parent or Subsidiary of the Company, (e) grant waivers of conditions
hereunder, (f) correct any defect, supply any omission or reconcile any
inconsistency hereunder, (g) determine whether the RSU is vested and the date of
settlement, (h) determine the terms and conditions of any, and to institute any
Exchange Program, and (i) make all other determinations necessary or advisable
for the administration of this Agreement. Any determination made by the
Committee with respect to these RSUs or this Agreement shall be made in its sole
discretion on the Date of Grant or, unless in contravention of any express term
of this Agreement, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in the RSUs. Any
dispute regarding the interpretation of this Agreement shall be submitted by
Participant or Company to the Committee for review. The resolution of such a
dispute by the Committee shall be final and binding on the Company and
Participant.

16. Corporate Transactions. In the event of a Corporate Transaction, the RSUs
may be assumed or replaced by the successor corporation, which assumption or
replacement shall be binding on Participant. In the alternative, the successor
corporation may substitute an equivalent award or provide substantially similar
consideration to Participant as was provided to stockholders (after taking into
account the existing provisions of the RSUs). The successor corporation may also
issue, in place of outstanding Shares of the Company held by Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to Participant. In the event such successor or
acquiring corporation (if any) refuses to assume, convert, replace or substitute
the RSUs, as provided above, pursuant to a Corporate Transaction, then
notwithstanding any other provision in this Agreement to the contrary, such RSUs
will expire on such transaction at such time and on such conditions as the Board
will determine; the Board (or, the Committee, if so designated by the Board)
may, in its sole discretion, accelerate the vesting of the Shares subject to the
RSUs in connection with a Corporate Transaction. In addition, in the event such
successor or acquiring corporation (if any) refuses to assume, convert, replace
or substitute this RSUs, as provided above, pursuant to a Corporate Transaction,
the Committee will notify Participant in writing or electronically of the
treatment of said RSUs.

17. Definitions. In addition to the terms defined elsewhere in the Agreement
(inclusive of the Notice), the following definitions shall apply:

(a) “Board” means the Board of Directors of the Company.

(b) “Common Stock” means the common stock of the Company.

(c) “Committee” means the Compensation Committee of the Board or those persons
to whom administration of this Agreement, or part of this Agreement, has been
delegated as permitted by law.

(d) “Code” means the United States Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.

(e) “Corporate Transaction” means the occurrence of any of the following events:
(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or “group”
(two or more persons acting as a partnership, limited partnership, syndicate or
other group for the purpose of acquiring, holding, or disposing of the
applicable securities referred to herein) becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company’s then-outstanding voting securities;
(b) the consummation of the sale or other disposition by the Company of all or
substantially all of the Company’s assets; (c) the consummation of a merger,
reorganization, consolidation or similar transaction or series of related
transactions of the Company with any other corporation, other than a merger,
reorganization, consolidation or similar transaction (or series of related
transactions) which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least a majority of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger, reorganization,
consolidation or similar transaction (or series of related

 

5



--------------------------------------------------------------------------------

transactions), or (d) any other transaction which qualifies as a “corporate
transaction” under Section 424(a) of the Code wherein the stockholders of the
Company give up all of their equity interest in the Company (except for the
acquisition, sale or transfer of all or substantially all of the outstanding
shares of the Company).

(f) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

(g) “Exchange Program” means a program pursuant to which outstanding awards are
surrendered, cancelled or exchanged for cash, the same type of awards or a
different award (or combination thereof).

(h) “Fair Market Value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows: (i) if such Common Stock is
publicly traded and is then listed on a national securities exchange, its
closing price on the date of determination on the principal national securities
exchange on which the Common Stock is listed or admitted to trading as reported
in The Wall Street Journal or such other source as the Board or the Committee
deems reliable; (ii) if such Common Stock is publicly traded but is neither
listed nor admitted to trading on a national securities exchange, the average of
the closing bid and asked prices on the date of determination as reported in The
Wall Street Journal or such other source as the Board or the Committee deems
reliable; or (iii) if none of the foregoing is applicable, by the Board or the
Committee in good faith.

(i) “Parent” means any corporation (other than the Company) in an unbroken chain
of corporations ending with the Company if each of such corporations other than
the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

(j) “SEC” means the United States Securities and Exchange Commission.

(k) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

(l) “Termination” or “Terminated” means that Participant has for any reason
ceased to provide services as an employee, officer, director, consultant,
independent contractor or advisor to the Company or a Parent or Subsidiary of
the Company. Participant will not be deemed to have ceased to provide services
in the case of (i) sick leave, (ii) military leave, or (iii) any other leave of
absence approved by the Committee; provided, that such leave is for a period of
not more than 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute or unless provided otherwise pursuant to
formal policy adopted from time to time by the Company and issued and
promulgated to employees in writing. In the case of any employee on an approved
leave of absence, the Committee may make such provisions respecting suspension
of vesting of the Shares subject to the RSUs while on leave from the employ of
the Company or a Parent or Subsidiary of the Company as it may deem appropriate.
The Committee will have sole discretion to determine whether a Participant has
ceased to provide services and the effective date on which Participant ceased to
provide services (the “Termination Date”).

 

6